 HEKMAN FURNITURE COMPANY631tion and maintenance unit, and the Regional Director will issue acertification of results of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]TIEKMAN FURNITURECOMPANYandUNITED FURNrrulm Wo i its OFAMERICA,CIO.Case No. 7-CA-659.November 26, 1952Decision and OrderOn April 29, 1952, Trial Examiner George A. Downing issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair labor'practices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report, and a supporting brief 1The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the Respondent's exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, with the following modifica-tions and additions.3The Respondent contends that the Union's requests for individualwage rates, wage ranges, and individual job classifications shouldhave been processed through the grievance procedure set forth in thecollective-bargaining agreement.That contract provides for process-ing through the grievance procedure,inter alia,any "complaints orcharges upon matters which have not been made the subject of thisagreement and which have not been made the subject of collectivebargaining."As the Union did not submit the question of furnishing.ofwage data to the grievance procedure, the Respondent contendsthat- the Union has, in effect, waived its right to complain of the Re-spondent's failure to furnish such data.However, the Board has heldthat "the collective bargaining requirement of the Act" is not satis-i The Respondent's request for oral argument is hereby denied,as the record,includingthe exceptions and brief,in our opinion, adequately presents the issues and the positionsof the parties.2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog andMembers Styles and Peterson]..s The Intermediate Report contains a typographical error,which is corrected as follows :the citation forLeland-Gifford Companyshould be 95 NLRB 1306.101 NLRB No. 119. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDfled by a substitution of "the grievance procedure of the contract forits [Respondent's] obligation to furnish the Union with informationit needed to perform its statutory functions." 4Moreover, assuming,without deciding, that this statutory right may be waived by a union,the Board will not, in any event, give effect to any purported waiverof such right, unless it is expressed in clear and unmistakable terms .5We find no such unequivocal waiver in the grievance provisions of thecontract.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Hekman Furniture Com-pany, its officers, agents, successors, and assigns, shall :1.Cease and desist from refusing to bargain collectively with theUnion as the exclusive representative of all its productionand main-tenance employees, excluding office and clerical employees, inspectors,professional employees, guards, and supervisors, by refusing to fur-nish to the Union wage data concerning individual wage rates, wageranges, and individual job classifications.2.Take the following affirmative action, which we find will effec-tuate the policies of the Act :(a)Upon request, furnish to the Union wage data concerning in-dividual wage rates, wage ranges, and individual job classificationsof the employees in the foregoing unit.(b) Post at its plant at Grand Rapids, Michigan, copies of the no-tice attached hereto and marked "Appendix A." 6 Copies of saidnotice, to be furnished by the Regional Director for the Seventh Re-gion, shall, after being signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith.Leland-Gifford Company,95 NLRB 1306, 1322.SeeLeland-G4fford Company,supra,at p. 1310.In the event that this Order is enforced by decree of a United States Court of Appealsthere shall be substituted for the words,"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." HEKMAN FURNITURE COMPANYAppendix ANOTICE TO ALL EMPLOYEES633Pursuant to a decision and order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL, upon request, furnish to the UNITED FURNITUREWORKERS OF AMERICA, CIO, wage data concerning individualwage rates, wage ranges, and individual job classifications ofthe employees in the appropriate unit.The bargaining unit is:All of our production and maintenance employees, exclud-ing office and clerical employees, inspectors, professionalemployees, guards, and supervisors as defined in the Act.HEKMANFURNITURECOMPANY,Employer.By -----------------------------------(Representative)(Title)Dated --------------------------This notice must remain posted for 60 days from the datehereof,and mustnot be altered, defaced, or covered by any othermaterial.Intermediate Report and Recommended OrderSTATEMENT OP THE CASEThisproceeding,broughtunder Section10 (b) of theNational Labor Rela-tions Actas amended(61 Stat.136), was heard in Grand Rapids, Michigan,on March 17 and 18,1952,pursuant to due notice to all parties.The complaint,Issuedon February 15, 1952, bythe General Counsel of the National Labor Re-lations Board,'and basedon chargesduly filedand served on Respondent, al-leged in substance that Respondent had engaged in unfair labor practices pro-scribed by Section 8 (a) (1) and(5) of the Actby refusing to bargain with theUnion on and afterApril 2, 1951,by declining to furnish to the Union wage dataconcerning individual wage rates, wage ranges,and individual job classifica-tions which were essential to the dischargeof the Union's function as the statu-tory bargaining representative of Respondent's employees and to properly ad-ministerthe collective-bargaining agreement between Respondent and the Union.Respondent filed its answer denying the commission of unfair labor practices.Itadmittedthe failure to furnish the information requested,but pleadedaffirmativelythat by contractdated October 31, 1949,and by supplemental agree-ment dated September30, 1950,a complete settlement had been reached of allmatters untilNovember 1, 1953, thatthe subjects concerning which the Unionrequested information would have no relevancy until the latter date,and thatit had offered to provide the information when relevant "to the formation of a1 The GeneralCounsel and his representatives at the hearing are referred to herein asthe General Counsel and the NationalLabor Relations Board as the Board.The above-namedCompany is referredto as the Respondent and the charging Union,above named,as the Union. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDnew contract."The answer also pleaded that the information was private andpersonal as to each employee, that the question of furnishing it was one for eachto decide,and that certain employees did not wish Respondent to furnish theinformation to the Union.At the hearing Respondent filed an amendmentwhich averred that a few days before the hearing Respondent had offered tofurnish immediately the wage information in the formoriginally requested bythe Union.All parties were represented at the hearing by counsel or by representativesand were afforded full opportunity to be heard, to examine and cross-examinewitnesses, to argue orally, and to file briefs and proposed findings and con-clusions.Oral argument was waived. A brief has been filed by the GeneralCounsel.Various motions were made and disposed of during the hearing.Rulingswere reserved on other motions which are disposed of herein. The GeneralCounsel moved to strike a portion of the answer by which Respondent soughtto litigate the question whether the Union had complied with the filing require-ments of Section 9 (f), (g), and (h) and by which it demanded that proof ofcompliance be made available during the hearing.Respondent moved in turnthat the General Counsel be required to produce the records showing compliance.The General Counsel represented that the Board had administratively deter-mined that the Union was in compliance.Respondent's counsel admitted thathe had made no attempt to check with the Regional Director the questionwhether the Board's records established compliance, and in fact had directedno specific request to the Regional Director concerning the compliance status ofsaid Union.Cf. Sunbeam Corporation,93 NLRB 1205, footnote 4;SunbeamCorporation,94 NLRB 844;Compliance Status of Local No. 1150, UnitedElectrical Radio and Machine Workers of America,96 NLRB 1029; andSunbeamCorporation,98 NLRB 525. The Board has consistently held that the issue ofcompliance is not litigable in unfair labor practice proceedings. SeeRoxanna ofTexas, Inc.,98 NLRB 1151;Sunbeamcase,supra,94 NLRB 844, and cases therecited at footnote 3.Accordingly, the General Counsel's motion to strike theportion of Respondent's answer seeking to litigate the issue herein is granted.Upon the entire record in the case and from its observation of the witnesses,the undersigned makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Michigan corporation with its principal office and a plant inGrand Rapids, Michigan, where it is engaged in the manufacture and sale offurniture.During the calendar year 1951, Respondent purchased raw materialsin excess of $700,000, over 85 percent of which were from points outside the State.In the same year, Respondent's gross sales exceeded $1,000,000, over 75 percentof which were to out-of-State points.Respondent admits and it is hereby foundthat it is engaged in interstate commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees ofRespondent.In endeavoring to litigate the question of the Union's compliance with Section9 (f), (g), and (h), as referred to above, Respondent took the position that thequestion of the Union's compliance was related to the question whether theUnion was a labor organization within the meaning of the Act. TheBoard has HEKMAN FURNITURE COMPANY635previously rejected similar contentions.Sunbeam Corporation,89 NLRB 469;Sunbeam Corporation,94 NLRB844, footnote 2.III.THE UNFAIR LABOR PRACTICESA.The appropriateunit;majority representationAll of Respondent's production and maintenance employees, excluding officeand clerical workers, inspectors, professional employees, guards,and super-visors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.At alltimes since a date prior to October 31, 1949, the Union has represented a ma-jority of the employeesin said unit.B. The refusal to bargain1.Bargaining history ; the contractsFollowing certification of the Union in 1943, Respondent and the Union enteredinto collective-bargaining relations, and they have negotiated several contracts.Relations between the parties have been very good and there havebeen no strikesor seriousdisputes and no prior unfair labor practice proceedings.There areapproximately 140 employees in the unit (of whom approximately 40 are non-union members), divided among approximately 40 job classifications.The general bargaining practice,insofar aswage rates were concerned, hasbeen to negotiate minimum rates for each job classification (in which from 1 to12 employees were employed) or to negotiate for generalincreases in existingrates.The contracts sometimes contained no reference to, or provision estab-lishing, either minimum or existing rates,but someof them included,in the formof an appendix or otherwise, a scheduleof agreed minimum rates.Neither raterangesnor maximum rates have been fixed ; the Union has been satisfied with theguarantee that Respondent would not payless thanthe minimumrates andRespondent has been free to pay such maximum rates as it chose, without limi-tation, and it has not divulged to the Union either the amount of individual ratesor the identities of the employees receiving them.However,Respondent custom-arily furnished to the Union,as a basisfor proceeding with contractnegotiations,a schedule of the minimum rates for the various job- classifications;and theUnion had accepted information of that type, and had not endeavored to bargainconcerning the establishment of individualwage rates.On October 31, 1 949, the parties negotiated an agreement to be effective untilNovember 1, 1951, and from year to year thereafter, with a 60-day terminationclause.The contract contained no reference to existing wage rates or to mini-mum wage rates, but provided among other things that, "The Union shall havethe right to submit to the Company from time to time, for negotiation and ad-justment, the departmental rate and individualwage rateswhich the Unionbelieves to be out of line or that have been omitted in the wage schedule." Itwas also provided that either party might "reopen the question of a generalincrease or a general decrease in the hourly rates of pay on one occasion prior toNovember 1, 1951." The contractalsocontained a formal and detailed grievanceprocedure, which provided at the third stage for filing of grievances in writtenform, and at the fourth stage for arbitration. It was also provided that theUnion would be notified of all grievances and that Respondent would negotiatewith the Union concerning their disposition, with certain exceptions.The con-tract also provided :It is understood that this agreement constitutes a complete settlement ofall matters, including those not specifically mentioned therein. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 23, 1950, a supplemental agreement was entered into whichprovided for general or across the board wage increases to take effect on Septem-ber 15, 1950, and January 8, 1951.The supplement extended the 1949 contractfor all purposes, except as thereby modified, until November 1, 1953, "as a com-plete settlement of all matters, including those subjects not specificallymentioned."2.The requests for wage information ; the refusals to furnishNeil J. McCormick (district director of the Union) testified, and was sub-stantially corroborated by Archie Trombley (president of the local in Respond-ent's plant), that during the negotiations for the supplemental agreement inAugust and September 1950, the Union's representatives were endeavoring toestablish fixed rates in the contract itself ; that Respondent conceded that thewage rate schedule it had produced did not contain the going rates being paidat the time ; and that the Union requested that Respondent furnish individualwage rates so that the Union might intelligently negotiate on the wage questionswhich were being discussed at that time. Stephen F. Dunn, Respondent's coun-sel,who had represented Respondent throughout the course of its bargainingrelations with the Union, testifying as a witness, admitted that he had "a gen-eral recollection" of a discussion about wage information, but took the positionthat the question of its production was settled and removed by the execution ofthe 1950 supplement. In any event, Respondent did not supply the information,and the negotiations were concluded with final agreement on the supplementalcontract, which provided for general wage increases.McCormick testified further that subsequent to the execution of the 1950supplement, the Union continued periodically to requestRespondent to furnishwage information ; that such requests were made because certain complaints orgrievances had arisen in the plant in relation to classificationand rates, andbecause the information was necessary to enable the Union to represent theemployees and to process the grievances.Trombley, who also actedas chiefshop steward, testified with specific reference to a number of such complaintsor grievances made to him by employees, to his efforts to handle the matters withRespondent's foremen and with Samuel W. Tamminga (Respondent's vice presi-dent in charge of production), and to his inability to processthe grievanceswithout the classifications and theratesof affectedemployees.'McCormick testified that because of Respondent's refusalto furnish the re-quested information, the Union requested and Respondent granted aconferenceon August 15, 1951, for the purpose of straightening out the, complaints whichhad arisen.The Union then repeated its request for wage informationas beingnecessary to enable it intelligently to represent the employees in the bargain-ing unit.McCormick and Trombley testified that what the Unionthen sought wasinformation as to individual wagerates andindividual job classifications.Dunntestified to the contrary (and received general corroboration from Tamminga),that what the Union requested was the minimum and maximumrates for eachjob classification (i. e., the rate ranges) and the number of employees in eachclassification.Dunn's testimony is acceptedbecause it was based on his notesmade during the conference and because of the Union's later failure to takeg The practice has been for the Union and the Respondent to handle all complaints orgrievances on an oral and informal basis ; and during the entire history of their relations,not a single grievance had been reduced to writing as required under the third step of thegrievance procedure. HEKMAN FURNITURE COMPANY637exception to the statement in Respondent's letter of August 29, hereinafterquoted, that the Union had requested job classifications and rate ranges.Thepoint is largely immaterial, however, since Respondent did not by its letteragreeto furnish even the lesser and more general information previously re-quested of it.Respondent took the position that no contract negotiations were underway andthat there were no matters relating to specific grievances then under discussion ;and it requested further time to consider the Union's request.McCormick andTrombley testified that Respondent agreed to give the Union its answer in afew days, and that thereafter, on their separate inquiries, Tamminga informedthem that Respondent would not supply the information.McCormick thereupon wrote Respondent on August 24 as follows :This letter is in regards to the subject matter we discussed at your Officeon August 15, 1951, and which we had raised with you during our lastcontract negotiations and repeatedly following these negotiations.Thisrequest is ; the Company furnish the Union with thepresent rates of allworkers in the bargaining unit and their respective classifications.It has been brought to my attention by the Chief Steward, ArchieTrombly, that following our August 15th meeting, the Company notifiedBrother Trombly that they were not willing to submit thisrequested in-formation.I also spoke with Mr. Sam Taminga on August 23rd in respectto this matter, and he again stated that the Company was not willing toprovide this information to the Union.In this letter again we are asking the Company to submit as promptlyas possible, the present wage rates of all employees of thebargaining unitand their respective job classifications.We feel that in order to intelli-gently represent our workers in your plant that this information is vitaland necessary.We want you to know that there is no otherreason thatwe seek this information for.We are the Bargaining Representative foryour workers, and in order to fulfill our obligations to them, that we shouldand must have this wage and job classificationinformation.Respondent replied on August29 asfollows :We have your letter of August 24, 1951, in which you state that yourrequest is : "The Company furnish the union with the present rates of allworkers in the bargaining unit and their respective classifications."We note that this request is different from the one which you verballymade during our meeting, at which time the request was for the job classi-fications and the rate ranges.As you know, wages are not subject to reopening at this time, and thereare noother contractualissueswhich are now the subject of collectivebargaining.We believe that your request is based onsome other cases,where negotiations concerning wages were actually in progress and it wasfound that the requested wage information was absolutely necessary to theunion inorder for the unionto engagein collective bargaining.It is clearthat those circumstances do not exist here. Since we believe that eachindividual employee has some rights of privacy concerning his own earn-ings, we believe in all fairness, that we should not accede to your request.Since no wage negotiations are now in progress, we believe that the infor-mation you requestis in noway necessary in order for you to represent theemployees under the contract and under the law.There were no further negotiations prior to thefiling of the charge.Some2 or 3 weeks later the Union decided,in a meeting of the executive board of the 638DECISIONSOF NATIONALLABOR RELATIONS BOARDlocal, to proceed with the filing ofa charge, andon October1 It filed a chargethat Respondent had refused to bargain by refusing to furnish the Union withpresent wage rates and classifications of all employees in the unit.Thereafter various conferences were held prior to theissuanceof the com-plaint looking toward a settlement of the charge. Some of suchconferenceswereheld during the investigation of the charge by representatives of theGeneral Counsel, one such conferencebeing aslate as February 14, 1952, theday preceding the issuance of the complaint.During those negotiations forsettlement, Respondent offered to furnish information as to rateranges and thenumber of employees in each job classification, but continued to refuse the moredetailed information as to the wage rates and job classifications of individualemployees on the ground thatsomeof the employees objected and thatRespond-ent felt that to disclose what the employees regarded as private informationmight create jealousies and misunderstandings.However, as to the more gen-eral information which Respondent represented its willingness to produce, Re-spondent,on February 14, requested a delay of some 60 days within which tocomplete a job evaluation study which it had started'The Union rejected thatoffer.`The following facts are also relevant for consideration.Tamminga testified that a number of employees, some union members andsome not,had informed him that they objected to Respondent furnishing tothe Union their individual wage rates.On cross-examination he refused, thoughordered to answer, to divulge the names of any such employees on the groundthat he was not authorized to do so, that he did not wish to embarrass theemployees, and because of "possible recriminations."Tamminga also testifiedthat one basisof Respondent's reluctance to furnish the information was itsview that such information was the property of the employees, and that eventhough informationas to individual wage rates might become necessary duringnegotiations which mightariseafter completion of the job evaluation study,Respondent still would not furnish such rates in the case of employees whoobjected unless expressly authorized to do so.Tamminga admitted that the information as to individual wage rates andjob classifications was readily available in Respondent's records and that itcould easily be checked and furnished.Dunn contended, however, that sincethe unit was a small one and since there were at best only a few employees ineachclassification,the Union could, without difficulty, have obtained such infor-mation as it neededdirect from the employees.8Tamminga testified that he had begun the study the first of February,that it wasonly half finished at the time of the hearing, andthatit would not be completed until May.Tamminga admitted that the study might well reveal the necessity for adjustments inexisting wage rates,and that where such adjustments were substantial,Respondent con-templated negotiating with the Union concerning the same.Dunn also conceded the possibility that the labor cost savings sharing plan, referred toin the 1950 supplement,might, if it were pursued, necessitate negotiations with the Unionconcerning changes in the wage rate structure in the plant.ARespondent also made an offer of proof that during a recess of the hearing on March17, it had reached a settlement with the Union on the basis that Respondent would furnishthe job classifications and rate ranges and the names of individual employees in eachclassification ; that it would furnish on request, 60 days prior to November 1, 1953, thenames of the employees and their rates;and that if in the meantime specific grievancesshould be processed,Respondent would also furnish to the Union on request the individualrate of the employee.The General Counsel's representative stated that the settlement wasnot approved by the General Counsel because of his view that it would not effectuate thepolicies of the Act, being less than required under the law;and the hearing thereuponproceeded. HERMAN FURNITURE COMPANY6398.Concluding findingsIt is now well settled that a union which has been duly designated and recog-nized asthe statutory representative of employees is entitled to receive fromthe employer payroll information of the type the Union requested here in orderto enable the Union to bargain intelligently and to determine whether thebargaining contract is being fairly and impartially administered. See, forexample, E.W. Scripps Company,94 NLRB 227, 243, and cases there cited.TheBoard considers such information necessary to the effective exercise of the bar-gaining representative's legitimate function of representing employees in con-tract negotiation and of protecting its proper interest in the manner inwhich anemployer administersan existingcontract.Leland-Gifford Company,95 NLRB184.The reasons advanced by the Union were in full consonance with its properfunctions.Thus, the Union supportedits requestsfor individualwage ratesand job classification on the grounds that the information was necessary in orderto intelligently represent the workers in the bargaining unit for whom the Unionwas the recognizedbargainingrepresentative.The information was not sought,nor did the Union seek to justify its production, on the ground that it wasneeded for contract negotiations. Instead, the Union's requests were motivatedby the Union's inability to perform its other important functions in administeringthe contract' and in representing employees in the filing and processing ofgrievances.The Union's concern over possible wage inequities and its needfor wage in-formation were in fact greater than in the ordinary case,because thecontractestablished only minimum rates,and the Unionhad surrendered to Respondentthe sole discretion and responsibility of making individualincreases,withoutlimitation and without reference even to prescribed raterangesor maximumrates.Cf. E.W. Scripps Company,supra; General ControlsCompany,88 NLRB1341.As the Supreme Court has observed(J. I. Case v. N. L. R. B.,321 U. S. 332,338) :The practice and philosophy of collective bargaining looks with suspicionon such individual advantages . . . They are a fruitful way of interferingwithorganization and choice of representatives;increased compensation,if individually deserved,is often earned at the cost of breaking down someother standard thought to be for the welfare of the group,and alwayscreates the suspicion of being paid at the long-range expense of the groupas a whole.Obviously, the higher the degree of the employer's discretion in such matters,the greater is the union's responsibility, as the bargaining representative ofthe employees, to obtain full information to administer the contract and to pro-tect employees' rights thereunder.The Electric Auto-Lite Company,89 NLRB1192;General Controls Company, supra.E.W. Scripps Company, supra.In attempted justification of its refusal, Respondent urged defenses identicalwith or similar to those which have been examined and rejected in prior deci-sions.They will, therefore, be referred to only briefly.Respondent's chief objection to furnishing the information was based on itsview that the information was private and personal as to each employee andthat certain employees had objected to Respondent supplying it to the Union.sE, g., submitting for negotiation and adjustment,as provided in the contract,depart-mental and individual wage rates believedto be out of line. 640DECISIONSOF NATIONALLABOR RELATIONS BOARDIn fact, at one point during the hearing Respondent's counsel represented thatsuch was Respondent'sonlyreason.Respondent thereforeurged that it shouldnot disclosethe requested information, except onexpress authorization of theindividualemployees, and that it would in nocase do so where individual em-ployees objected.The contention that such information is confidential has been rejected innumerous decisions. See particularly the discussion of the point inThe ElectricAuto-Lite Company,89 NLRB 1192, 1198-9, and the quotationfromAluminumOre Company V. N. L. R.B.,131 F. 2d 485,487 (C. A. 7), whichneed not be hererepeated.The contention that authorization by the employees is necessary overlooks theUnion'sstatutory authorityto act as "the exclusive representative of all the em-ployees in (the appropriate) unit for the purposes of collective bargaining."Section 9 (a). It likewise ignores the fact that Respondent, by its contract, ex-pressly recognized the Union "as exclusive representative for collective bar-gaining on behalf of employees in the unit covered by this agreement."By statute then, the Union's authority was fixed as the bargaining agent ofthe employees, and by contract the Respondent had expressly recognized it.Such authority extended to the Union's right to request and to receive informa-tion essential to an intelligent representation of its principals, the employees.Noadditional or specific authorization in that regard is required from the individualemployees, as contended by Respondent ; the statute supplied all that was neces-sary.The Electric Auto-Lite Company, supra,at pp. 1199-1200.Respondent also urged that in view of the size of the unit and the small num-ber of employees in each job classification, the information which it had agreedto supply during negotiations for settlement of the charge (i.e.,rate ranges,job classifications, and the number of employees in eachclassification)wouldhave enabled the Union adequatelyto represent the employees for all purposes,since the Union was able to obtain such additional information as was necessaryfrom among the employees.That contention ignored Respondent's argumentelsewhere that many of the employees, including some union members, did notwish the Union to have the information as to their wage rates andTamminga'stestimony that Respondent would refuse to supply information even where neces-sary to the processing of a particular grievance if an employee objected.Furthermore,itwas Respondent's responsibility to furnish the information;it cannot urge that the Union seek, or supplement it, from other sources. Con-tentionsimilartoRespondent's were made both in theAluminiumOrecase,supra,and in J.H. AllisonCo., 70 NLRB 377, enfd. 165 F. 2d 766 (C. A. 6),cert. den. 335 U. S. 905, but were upheld in neither. The holding in the Alli-son case is particularly applicable here :Nor is it anyanswer forthe Respondentto urge asit does here that theUnion might have obtained this information from its own members. Sinceit is a proper subject for collective bargaining, it is the responsibility ofthe Respondent to furnish this information and it cannoturgethat theUnion seek some other recourse which may under the circumstances proveimpossible, or at least inconvenient and embarrassing.That the Respond-ent recognized this is shown by the testimony of its own vice president tothe effectthat he realized that some employees might not desire to let theUnion know they had receivedan Individual increase in wages.The size of the unit is, therefore, relevant only to the question whether theUnion's request was reasonable and whether compliance therewithwould be un-duly burdensome or time consuming. Cf.Cincinnati Steel Castings Company,Inc.,86 NLRB 592. But Respondent made no such contention here. To the eon- HEKMAN FURNITURE COMPANY641frary, Tamminga testified that the information was readily available in Respond-ent's records and could be easily furnished.Respondent also urged that, under their terms, the contract and the supplementconstituted "a complete settlement of all matters."To the extent that this em-bodiesa contention that the Union bad bargained away the right to request wagedata, it must be rejected for thereasons statedinLeland-Gifford Company,95NLRB 184. That case in fact involved a situation which isa fortiorito thepresent, inthat the contract there, contrary to the present one, required the dis-closure of certain information.The Board nevertheless held that the "completeagreement" clause of that contract was not intended, and could not be construed,as a waiver by the Union of its right to obtain additional data necessary to theeffective administration of the contract. See also N.L. R. B. v J. H. Allison &Co., 165 F. 2d 766;General Controls Co, supra.More explicitly, Respondent urged that the "complete settlement"clause ofits contract removed all bargainable wage issues until November 1953; thatsince there was no obligation on Respondent to bargain thereon, there was noduty to furnish wage information.Were the information sought for the pur-pose of undertaking contract wage negotiations, there would be much force toRespondent's contentions ; s but what Respondent ignored is that theUnion'srequest, and its need for the information, were related to an entirely different,but just as essential, facet of the Union's legitimate functions, i. e., the policingof the administration of the contract.Leland-Gifford Company, supra,andcases there cited.As further precluding a finding that it has refused to bargain, Respondentrelied upon its offers of settlement of the charge, prior to the issuance of thecomplaint, on the basis of the Union's oral requests for information on August 15.Such offers were not made as a part of bargaining negotiations but inan effortto procure the withdrawal of the charge, then under investigation, and theavoidance of the pending proceeding.Furthermore, such offers fell short ofthe information requested on August 24, and thereafter consistently refused.Respondent obviously was not thus entitled to force the Union's acceptance ofless than requested and less than it was lawfully entitled to nor to precludethe General Counsel from seeking a proper andcompleteremedying of Re-spondent's unfair labor practices.Respondent also strenuously urged that it reached a settlement with the Unionduring a recess of the hearing, and that the General Counsel deliberately stoodin the way of effectuating, through that settlement,a free courseof collectivebargaining.Obviously, no "free course" of collective bargaining was reflectedinRespondent's attempt to procure a withdrawal of the Union's charge and adismissal of this proceeding. It also appeared, from the representations ofcounsel and from Respondent's offer of proof, that Respondent's offers againfell short of an agreement to supply the informationspecified in the chargeand inthe complaint and short of that to which the Union was lawfully entitledas the statutory bargaining representative of Respondent's employees.TheGeneral Counsel, representing the interests of the public in the administrationof the Act, was therefore fully justified in refusing to approve the settlementand in proceeding with the hearing.Indeed, were the settlement regarded as constituting a complete discontinuanceby Respondent of its prior unfair labor practices, such fact didnot render mootThe evidence shows, however, that wage negotiations might well be undertaken prior tothe expiration of the contract, either upon completion of the Job evaluation study or inthe eventRespondent should proceed with its labor cost savings sharing plan. See foot-note 3,supra. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe charges based thereon.Yawn an and Erbe Manufacturing Company,89NLRB 881, enfd. 187 F. 2d 947 (C. A. 2);Southern Saddlery Company,90 NLRB1205, and cases there cited at footnote 6.Furthermore, the record in this casereveals that Respondent has shown a disregard for its bargaining obligationswith the representative of its employees ; and the undersigned is convinced, andaccordingly finds, that the policies of the Act can best be effectuated by an orderrequiring Respondent to take the remedial action hereinafter recommended.Ibid.Upon a consideration of the entire record, it is therefore concludedand foundthat Respondent, by refusing to furnish the Union, upon request, wage dataconcerning individual wage rates, wage ranges, and individual job classifica-tions, has refused to bargain with the Union as the exclusive representative ofits employeesin anappropriate unit, and has therebyengaged in unfair laborpractices within the meaning of Section 8 (a) (5) and (1) of the Act. Saidunfair labor practices are hereby found to have commenced on April 2, 1951.See Section 10 (b) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring inconnection with the operations of Respondent described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYIt having been found that Respondent has engagedin certain unfair laborpractices it will be recommended that Respondent cease and desist therefromand take certain affirmative action which the undersigned finds will effectuatethe policies of the Act.On the basis of the above findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaning of Section 2 (5)of the Act.2.All of Respondent's production and maintenance employees, excluding officeand clerical employees, inspectors, professional employees, guards, and super-visors as defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (f) of the Act.3.Since a date prior to October 31, 1949, the Union has been and now is theexclusive representative of all the employees in the aforesaid unit for the pur-poses of collective bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing at all times since April 2, 1951, to furnish the Unionwage data concerning individual wage rates, wage ranges, and individual jobclassifications, Respondent has failed and refused to bargain collectively withthe Union as the exclusive representative of the employees in the aforesaid unit,and has thereby engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (a) (5) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendationsomitted from publication in this volume.]